Citation Nr: 0923348	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  05-23 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for porphyria cutanea 
tarda, with lichen planus.

2.  Entitlement to service connection for claudication of the 
lower extremities with numbness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1954 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision from the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was certified 
for appeal by the Winston-Salem, North Carolina, RO.

The Veteran has been diagnosed with sciatica and degenerative 
disc disease, and he is service connected for lumbar 
degenerative joint disease.  The Veteran filed a claim in 
January 2003 (currently on appeal) for lower extremity 
numbness.  This raises a claim for entitlement to service 
connection for sciatica and degenerative disc disease, 
secondary to degenerative joint disease.  This claim has, 
however, not been developed for appeal.  Hence, it is 
referred to the RO for further development.

The issue of entitlement to service connection for 
claudication of the lower extremities with numbness is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDING OF FACT

The Veteran's porphyria cutanea tarda, with lichen planus 
neither affects at least five percent of the entire body or 
exposed areas, nor has it required intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of less than six weeks during the 
past 12-month period.




CONCLUSION OF LAW

The criteria for a compensable disability rating for 
porphyria cutanea tarda, with lichen planus have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7806 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in the June 2005 
statement of the case of the information and evidence needed 
to substantiate and complete his claim of entitlement to an 
increased rating for porphyria cutanea tarda with lichen 
planus.  VA failed to fully comply with the provisions of 38 
U.S.C.A. § 5103 prior to the rating decision in question for 
the claim on appeal because VA did not inform the Veteran of 
how an increased rating and effective date is assigned until 
the statement of the case and March 2007 correspondence were 
issued.  The record, however, shows that any prejudice that 
these timing errors caused was harmless, as the Board 
concludes below that the preponderance of the evidence is 
against the Veteran's claim, and thus any questions as to the 
appropriate effective date to be assigned are rendered moot.  
Moreover, after full notice was provided the claim was 
readjudicated in a June 2007 supplemental statement of the 
case.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including VA medical records, and, as warranted by 
law, affording VA examinations.  There is not a scintilla of 
evidence that any VA error in notifying or assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.


Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records, and private medical 
records.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate his claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to his claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings 
are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  
The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2008) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. §§ 3.321(b).

Under 38 C.F.R. § 4.118, Diagnostic Code 7806, covering 
dermatitis or eczema, a noncompensable rating is warranted 
when less than five percent of the entire body or less than 
five percent of exposed areas are affected, and; no more than 
topical therapy is required during the past 12-month period.  
A 10 percent rating is warranted for when at least five 
percent, but less than 20 percent of the entire body, or at 
least five percent, but less than 20 percent, of exposed 
areas are affected, or; when intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of less than six weeks, during 
the past 12-month period.

In March 2003, the Veteran reported to his private physician 
with complaints of being "itchy all over."  His physician 
noted that the Veteran had a 30-year history of lichen 
planus.  He was diagnosed with cellulitis and prescribed a 
topical cream for itching relief.

In May 2003, the Veteran was afforded a VA examination.  The 
examiner noted that the Veteran was diagnosed with lichen 
planus in 1967, with pruritus being present at times.  The 
natural history of this skin disability was described as 
characterized by active and inactive lesions.  The examiner 
mentioned that the Veteran was using an oral antihistamine, 
Atarax, for his pruritus, which was not helpful.  A physical 
examination showed no evidence of lichen planus papules.  
There was a localized area of neurodermatitis in the right 
groin.  He had a history of tinea cruris, which was treated 
and did not return.  The Veteran was diagnosed with a history 
of recurrent lichen planus.

The Veteran's record does not contain any other records of 
treatment or examination for porphyria cutanea tarda, with 
lichen planus.  The Veteran has not alleged any additional 
treatment or provided any clinical evidence which even 
remotely suggests that his disorder has increased in 
severity.  The Veteran was diagnosed with Merkel cell 
carcinoma of the left forearm in December 2006, but that has 
not been determined to be related to porphyria cutanea tarda, 
with lichen planus.  He has claimed entitlement to service 
connection for this disability but that claim was denied in a 
June 2007 rating decision.

Based on the evidence of record, the Veteran is not entitled 
to a compensable rating for porphyria cutanea tarda, with 
lichen planus.  He has not showed that his lichen planus 
either affects at least five percent of his entire body or 
exposed areas, or that he has been prescribed intermittent 
systemic therapy.  Therefore, the Veteran is appropriately 
rated at a noncompensable rate.

The Veteran's disability picture is not so unusual or 
exceptional in nature as to warrant referral of his case to 
the Director or Under Secretary for review for consideration 
of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  
The preponderance of the evidence shows that the Veteran's 
porphyria cutanea tarda, with lichen planus did not result in 
a marked interference with employment, or require frequent 
periods of hospitalization.  The current schedular criteria 
adequately compensates the Veteran for the current nature and 
extent of severity of the disability at issue.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for referral for consideration of 
extraschedular rating.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  38 U.S.C.A. § 5107.



ORDER

Entitlement to an increased rating for porphyria cutanea 
tarda, with lichen planus, currently evaluated as 
noncompensably disabling, is denied.


REMAND

The Board finds VA examinations are necessary to determine 
the etiology of the Veteran's lower extremity numbness.  In 
this regard, a disability is service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a non-service-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease.  38 C.F.R. § 3.310(b).

In May 2003, the Veteran was afforded a VA examination where 
the examiner was asked to opine as to the etiology of the 
Veteran's numbness.  The appellant stated that his foot 
numbness was accentuated by walking and alleviated by rest.  
Following an examination the examiner opined that the 
appellant's complaint of the painful calves when walking four 
blocks was more characteristic of peripheral vascular disease 
related to atherosclerosis than lumbar stenosis or peripheral 
neuropathy.  The examiner noted that it was difficult to 
relate this syndrome to the chronic hypertension since it is 
usually caused by atherosclerotic peripheral vascular 
disease.

The Veteran presented later that month with complaints of 
buttock and groin pain in the left side, which started when 
he was walking.  The Veteran was diagnosed with bilateral 
lower extremity peripheral artery disease.  The new onset 
buttock and groin pain were opined to be likely not related 
to an orthopedic issue.  The lower extremity claudication and 
pain was opined to be unlikely due to hypertension, but 
likely related to hyperlipidemia and atherosclerosis.

Significantly, when those opinions were made the Veteran was 
not, as he is now, service connected for hypertensive heart 
disease, status post myocardial infarction, status post 
coronary artery bypass graft, with paroxysmal atrial 
fibrillation.  In light of the grant of service connection 
for hypertensive heart disease, status post myocardial 
infarction, status post coronary artery bypass graft, with 
paroxysmal atrial fibrillation the Veteran should be seen for 
a VA examination by a cardiologist.  Further examination by a 
neurologist is in order in light of the referred claim of 
entitlement to service connection for sciatica and radicular 
pain.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
invite him to identify any treatment 
records concerning his heart, 
hypertension, lumbar spine, and lower 
extremity numbness which have not been 
previously identified.  Following the 
receipt of the appellant's response, the 
RO should undertake appropriate action.

2.  The RO must provide the Veteran a VA 
examination by a neurologist to determine 
the etiology of his lower extremity 
numbness.  The claims folder, to include 
any newly submitted and/or obtained 
medical records are to be provided to the 
physician for review.  The examiner must 
perform all tests deemed necessary 
including, if appropriate, nerve 
conduction and electromyographic studies 
to determine the etiology of the 
appellant's lower extremity numbness.  
Following the examination the examiner 
must opine whether it is at least as 
likely as not, i.e., is there a 50/50 
chance, that lower extremity numbness, to 
include sciatica and/or radiculopathy, is 
caused or aggravated by lumbar 
degenerative joint disease.  A complete 
rationale must be provided for any opinion 
offered.  If the examiner cannot provide 
any opinion without resorting to 
speculation, then he or she must so state, 
and explain why speculation is required.

3.  The RO should also afford the Veteran 
a VA examination by a cardiologist.  The 
claims folder, to include any newly 
submitted and/or obtained medical records 
are to be provided to the physician for 
review.  The examiner must perform all 
tests deemed necessary, and the examiner 
should then diagnose, if appropriate, any 
lower extremity disorder manifested by 
numbness.  After a full examination and 
thorough review of the record the examiner 
must opine whether it is at least as 
likely as not, i.e., is there a 50/50 
chance, that the lower extremity numbness 
was caused or is aggravated beyond its 
natural progression by hypertensive heart 
disease, status post myocardial 
infarction, status post coronary artery 
bypass graft, with paroxysmal atrial 
fibrillation.  A complete rationale for 
any opinion offered must be provided.  If 
the examiner cannot provide any opinion 
without resorting to speculation, then he 
or she must so state, and explain why 
speculation is required.

4.  The RO is to advise the Veteran that 
it is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the Veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  Thereafter, the RO should readjudicate 
the claim of service connection for 
claudication of the lower extremities with 
numbness.  If the claim is denied, a 
supplemental statement of the case must be 
issued, and the appellant offered an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


